      Case 2:20-mj-00102-CKD Document 15 Filed 07/17/20 Page 1FILED
                                                                  of 1
                     UNITED STATES DISTRICT COURT           July 16, 2020
                    EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                         EASTERN DISTRICT OF
                                                                             CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:20-MJ-00102-CKD

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
DOUGLAS GREGORY EDWARDS,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release DOUGLAS GREGORY

EDWARDS ,

Case No. 2:20-MJ-00102-CKD Charge 18USC § 1855 & 1856 , from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                           xx   Unsecured Appearance Bond $         25,000.00

                                Appearance Bond with 10% Deposit

                                Appearance Bond with Surety

                                Corporate Surety Bail Bond

                           X    (Other): Pretrial conditions as stated on the record.



      The defendant shall be released on July 17, 2020 at 8:30 a.m. to Pretrial

Services Officer.

      Issued at Sacramento, California on July 16, 2020 at 2:00 pm



                                      By:

                                            Magistrate Judge Allison Claire
